Citation Nr: 1633380	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  10-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1982. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  This matter has been previously remanded by the Board in May 2012, June 2014, and February 2015.

The issue of entitlement to service connection for disability manifested by blackouts was remanded by the Board for additional development.  A January 2016 rating decision granted service connection for orthostatic dizzy spells and syncope (claimed as disability manifested by blackouts).  This action represents a total grant of the benefit sought with respect to this issue and the issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in October 2011.  A transcript of the hearing is associated with the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Board must again remand the Veteran's case for additional development.  During his hearing before the undersigned VLJ, the Veteran reported that he saw a psychiatrist twice per week during active service.  The service medical treatment records only contain three entries related to the Veteran's anxiety.  Review of the record shows that the Veteran's service medical treatment records were requested via Personal Information Exchange System (PIES) request to Address Code 13 in June 2008.  However, mental health treatment records may be stored separately from service medical treatment records and require a separate PIES request.  See VA Adjudication Manual, M21-1, Part III, Subpart iii, Chapter 2, Section A, paragraph 1(a).  VA must make attempts to obtain relevant mental health treatment records.  

In addition, a VA medical opinion was provided in June 2015.  Concerning the Veteran's personality disorder, the VA examiner noted that the Veteran's records showed a history of emotional and behavioral difficulties that began during his childhood.  His history was consistent with both antisocial and paranoid traits (e.g. robbing a bank, chronic substance abuse, poor work history, limited success in relationships, chronic suspiciousness, chronic irritability, chronically poor impulse control).  His service medical treatment records described interpersonal difficulties not unlike the ones that he had both before and after service.  This suggested a stable pattern of maladaptive personality traits.  During the recent VA examination, the Veteran had to be prompted to disclose a March 1982 assault.  Taken together, the examiner opined that it was less likely than not that the March 1982 assault was responsible for a superimposed injury.  However, the accurate inquiry is whether a personality disorder was subject to a superimposed injury or disease that resulted in additional disability.  See 38 C.F.R. § 4.127.  Such was not answered by the VA examiner.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A new VA medical opinion is required.  

Accordingly, the case is REMANDED for the following action:

1.  Send a request via PIES code C01-V to request any clinical and mental health treatment records pertaining to the Veteran.  Document any response in the record.  See M21-1, III.iii.2.B.4.e.

2.  After completion of the above and any other necessary development, request a VA medical opinion from a VA examiner, other than the examiner who provided the June 2015 VA medical opinion.  The claims file must be available to the examiner and the examiner must indicate that the claims file was reviewed.  

a.  Does the Veteran have a diagnosis of PTSD?  If so, is it at least as likely as not (50 percent or greater probability) related to the March 1982 assault?

b.  Concerning the personality disorder, is it at least as likely as not (50 percent or greater probability) that the Veteran's personality disorder was subject to a superimposed injury or disease during the Veteran's service, to include the March 1982 assault, resulting in additional disability?   If so, identify the additional disability.

c.  Concerning any other psychiatric disability, is it at least as likely as not (50 percent or greater probability) that any psychiatric disability was caused by or a result of active service, to include, but not limited to the March 1982 assault?  The examiner is asked to address the service medical treatment records and assessments of anxiety neurosis and adjustment reaction.  

Rationale must be provided for any opinion reached.  

3.  After completing the development above, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case.  Following time for response from the Veteran, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




